Title: James H. McCulloch to Thomas Jefferson, 23 December 1819
From: McCulloch, James H.
To: Jefferson, Thomas


					
						Dr Sir
						
							Custom House Balto
							Decr 23 1819
						
					
					The goods recd for you, to my care from Marseilles, were forwarded to Richmond yesterday by the Schr Spartan I Creighton Master, directed to Mr Gibson & notice given him by letter through the mail.
					
					The amt of duties, freight &c—follow.
					
						
							Wine in cask 56 glls @
							15Cts
							Dr
							
							8.40
						
						
							    in bottles 65
							30
							
							
							19.50
						
						
							Bottles 342 @ 1Cts
							
							
							
							3.42
						
						
							Raisins 50Cts
							3
							
							
							1.50
						
						
						
							
								Value & charges⅌ Invo Macaroni fs39.72–℔/w 10 ⅌Ct = Dr 8,00 @ 15 ⅌Ct
							
							
							1.20
						
						
							Oil in bottles fs
							48.
							}
							Fr81.15 ℔/w 10 ⅌Ct = 89.26 = Dr 17.00 @ 30 ⅌
							
							5.10
						
						
							Anchovies
							28.80
							
						
						
							Charges ⅌ Invo
							 4.35
							
						
						
							
							
							
							
							
							
							39.12
						
						
							
								Freight pd
									T Tenant owner Bg Lady Monroe
							
							Dr 24.75
							}
							26.50
						
						
							
								Draya portera in 
									reception & delivery 15 cases & 1 cask
							
							1.75
						
						
							
							
							
							
							Dr
							
							65.62
						
					
					From the  appearance of the season, we draw a promise to which we trust in hope, that no great danger will be experienced  from frost before their arrival at Richmond; where we trust also a willing care will be exerted to forward them to Monticello.
					
						With all the good wishes that mix in public & private feelings towards you, I beg leave to subscribe—
						Your frd & obt servt
						
							Jas H McCulloch
						
					
				